El Juez PjresideNte ¡Señob, Tkavies®
emitió la opinión del tribunal.
Nemesio Arroyo Madera, acusado de asesinato en segundo grado, antes de comenzar el juicio solicitó de la corte que si se rebajaba la calificación del delito de asesinato en se-gundo grado a homicidio voluntario, se declararía culpable. El íiseal se allanó a esta petición y el juez estuvo conforme con ello, pero el acusado, después de declararse culpable de homicidio voluntario, manifestó: ^Honorable señor. Yo le hice el disparo porque él me atacó con un puñal. En de-fensa.” Ante estas manifestaciones, el juez ordenó que con-tinuara el juicio por asesinato en segundo' grado. El acu-sado íué convicto de asesinato en segundo grado y senten-ciado a doce años de presidio y a dos meses de cárcel por portar armas.
 Como primer señalamiento se alega que la corte a quo cometió grave error al no dar cumplimiento a la Ley núm. 33, de 3 de mayo de 1943 (pág. 87), interrogando a los jurados que actuaron en este caso respecto a si habían sido convictos de delito grave, tal y como lo dispone la mencio-nada ley.
Es deber de todo abogado, ilustrar e informar a la corte de alguna violación o falta de cumplimiento de las leyes en que la corte incurra, por inadvertencia u otro motivo. No debe el acusado permanecer callado y esperar basta la ter-minación del juicio para luego en apelación, si el veredicto le es adverso, señalar este incumplimiento de la ley por la corte inferior, como un error. No menciona el acusado ni aparece del récord en qué forma han sido perjudicados sus derechos. La regla establecida por este Tribunal es al efecto de que errores no perjudiciales al acusado no serán de por sí causa para revocar. En el caso de Pueblo v. Báes, 45 D.P.R. 512, donde se alegaba por el acusado que la corte ha-*38bía cometido error al no tomarle juramento .al jurado, este Tribunal dijo: “Además, el apelante estuvo representado en el juicio por dos abogados y no aparece protesta u objeción alguna en el juicio por la falta de ese juramento . . . ”. “Si el juramento en este caso no fue prestado por el jurado de-bió llamarse la atención de la corte para que ese defecto pu-diera ser corregido.” Y en Baldwin v. State of Kansas, 129 U. S. 52, citado por la corte en Pueblo v. Báes, supra, la Corte Suprema de los Estados Unidos dijo:
“Una razón aún más contundente para contestar la alegación le-vantada es que ninguna objeción se hizo por el acusado apelante a la forma del juramento cuando se tomó o en ningún otro tiempo antes de haberse presentado el caso ante esta corte. Si existió alguna irre-gularidad a ese respecto debió haber sido levantada al momento en que ocurrió. . . . Un acusado no puede permanecer callado y silen-cioso a la expectativa y correr las eventualidades de una absolución y subsiguientemente, cuando se le declara culpable, hacer objeciones a una irregularidad en la forma del juramento. No solamente debe levantarse la cuestión cuando la irregularidad se comete, sino que la forma en que el juramento se tomó, así como la objeción debieron ser incorporadas en un pliego de excepción, a fin de que esta corte pueda ver si es o no suficiente.”
El alegado error no Ira sido perjudicial al acusado y no habiéndose levantado esta cuestión durante el juicio en la corte inferior, no debe levantarse en apelación.
El segundo señalamiento es que la corte cometió grave error al no aceptar la declaración de culpabilidad hecha por el acusado apelante del delito de homicidio voluntario, y sobre todo, al ordenar la continuación del juicio por el delito de asesinato en segundo grado, luego de aceptada la reducción del delito a homicidio voluntario y todo ello sin que el acusado apelante retirase su alegación de culpable o entrase alegación de clase alguna.
Basta leer la transcripción de evidencia para concluir que el alegado error no tiene fundamento. El acusado manifestó que deseaba declararse culpable de homicidio voluntario, pero alegó en seguida que él le disparó al interfecto porque *39éste le había atacado con nn puñal. Estas manifestaciones del acusado equivalían a una alegación de inocencia y justi-ficaron la resolución del juez de la corte inferior al ordenar que continuase el juicio. En el caso de People v. Barnard, (1938). 15 N.E.2d 915, donde el acusado se declaró culpable, pero luego quiso retirar su declaración, la corte, discutiendo este iiroblema, y hablando sobre el poder de la corte para ordenar que una declaración de culpabilidad sea retirada, dijo:
"La regla general es que depende de la sana discreción de la corte el resolver si la alegación del acusado puede ser retirada, cuando teniendo pleno conocimiento de la naturaleza .de la acusación que se le hace él se ha' declarado culpable. Se han reconocido cuatro excep-ciones a esta regla: (1) Cuando resulta que una alegación de culpa-bilidad fue hecha bajo una errónea impresión de los hechos o de la ley; (2) cuando existe una duda en cuanto a la culpabilidad del acusado; (3) cuando el acusado tiene una defensa digna de ser considerada por un jurado; y (4) cuando resulta que los fines de la justicia serán mejor servidos sometiendo él caso a un jurado.”
Otros casos a este mismo efecto son: People v. Throop, (1935), 194 N. E. 553; Commonwealth v. Dr. Paul, (1936), 184 A. 480. Si aplicamos la regla expuesta a este caso, te-nemos que aceptar que la corte inferior actuó correctamente, pues no solamente existía una duda en cuanto a la culpabi-lidad del acusado, sino que él alegó y creía tener una buena defensa.
Como tercer señalamiento se alega que la corte inferior cometió grave error al permitir al fiscal de distrito en su contrainterrogatorio al testigo Tomás E. Alcalá, introducir prueba de carácter en contra del acusado y también prueba de otros delitos, con el único objeto de impresionar desfavorablemente al jurado en contra del acusado y sin que éste hubiera introducido prueba de buena conducta o se tratase de una excepción de las reconocidas por la ley y la jurisprudencia; y que erró también al denegar la moción de “mistrial”.
*40El incidente que ha motivado este señalamiento, según aparece de la transcripción de la evidencia, fue, en síntesis, como sigue.:
El policía insular Antonio Caraballo declaró dos veces, a preguntas del Fiscal, que cuando él arrestó al acusado in-mediatamente después del encuentro en que resultó muerto Samuel Santiago Zambrana, el acusado no estalla herido ni tenía rasguño de clase alguna; y al ser repreguntado por la defensa: “¿Notó usted si las manos del acusado estallan lastimadas o heridas, o si tenían algún rasguño?”, el testigo contestó categóricamente “No las tenía”.
Con el propósito de sentar las bases para establecer la alegada defensa propia, el acusado presentó como testigo a Tomás E. Alcalá, Alcaide Auxiliar de la Cárcel de Distrito de Ponce, quien declaró que el documento que tenía en la mano era la hoja histórico penal perteneciente al acusado Nemesio Arroyo Madera. Preguntado por la defensa: “¿En qué condiciones físicas entró Nemesio Arroyo Madera en ese penal el día 21 de enero de 1944, si hay relación indicativa de eso?”, contestó:
“A todo preso que ingresa acusado de un delito de asesinato, homicidio o cualquier otro delito grave, de esa naturaleza, de acuerdo con disposición superior, el médico visitante del penal tiene que exa-minarlo para determinar si tiene alguna herida. En el legajo pertene-ciente a Nemesio Arroyo Madera hay una nota que pertenece al 21 de enero de 1944, al margen derecho donde dice: ‘Vicisitudes’.”
Continuó declarando: “Hay una nota que dice como si-gue: Tiene unos raspazos pequeños en la mano derecha y detrás de la oreja derecha. Firmado: Dr. Luis A. Yordán”; que esas notas se ponen el mismo «día que el preso viene al penal; que la nota del Dr. Yordán no tiene fecha; que cuando una nota no tiene fecha eso quiere decir que se prac-ticó el mismo día en que el preso ingresó en el penal; que cuando el doctor no viene el mismo día lo examina al día siguiente; que está seguro que el Dr. Yordán examinó al acusado el mismo día.
*41Terminó el interrogatorio del testigo, anunciando la de-fensa que no iba a presentar en evidencia la hoja histórico penal del acusado. Fue entonces que el fiscal hizo la si-guiente pregunta:
“Fíjese a ver si en relación con otros ingresos de este acusado ahí en la cárcel, si no lia habido ahí alguna nota del examen que le hayan hecho.” “Y añadió: ‘Dígalo. Por ejemplo, cuando ingresó por primera vez al penal en 29 de mayo de 1933 . . ”
Intervino el abogado defensor diciendo .que deseaba saber cuál era la pertinencia de la pregunta. Contestó el Fiscal que su propósito era “investigar la nota que el récord tiene en cuanto a si ese día que se le imputa la comisión de ese delito tenía ese raspazo en la oreja. Como el testigo acaba de decir que cuando llega un recluso se examina, a ver si las otras veces se ha hecho eso.” Se opuso la-defensa diciendo que “preferiría que el compañero dijera abiertamente que lo que él quiere que el testigo le diga es si este muchacho ha estado otras veces en la cárcel,” a lo que contestó el fiscal: “No es eso.” Insistió el fiscal en que él tenía derecho a pre-guntarle al testigo “si este acusado ha estado otras veces preso por otros delitos y si aparece ese examen.” Hizo cons-tar la defensa que “ya estamos a punto de un mistrial” y que “el Fiscal no puede hacer observaciones ante el jurado que tiendan a impresionar al jurado,” y entonces la Corte instruyó al jurado en la forma siguiente:
“Lo único que va la Corte a decir a los señores del Jurado, es que tengan en cuenta nada más que lo que aparece aquí como prueba. Las manifestaciones de los abogados cuando están dirigiéndose a un testigo, no constituyen evidencia. De manera que ustedes tomarán en cuenta únicamente que lo que se admita como prueba por la Corte. Lo que ocurre con esto es que la mejor evidencia para demostrar que este señor acusado tenía unos rasguños en la oreja era la declaración del Dr. Yordán; el compañero la ha dejado por otra prueba, se ha traído este récord, y el Fiscal ahora hábilmente trata de aprovecharse de eso. Ahora el compañero se opone a que pregunte sobre el resto del documento, parte del cual ya ha sido dado al Jurado.”
*42El abogado defensor tomó excepción y solicitó de la Corte qne ordenase nn mistrial. La Corte declaró sin lngar la mo-ción. Confirmó el fiscal interrogando al testigo con respecto al contenido del récord penal del acusado y el testigo de-claró que dicho récord partía del año 1933, cuando aún exis-tía la regla de anotar el resultado del examen médico; que cuando el acusado ingresó en el penal en 1933 el Dr. Yor-dán lo examinó y certificó que padecía de uncinariasis; que después de mayo de 1933 hay otra nota de ingreso en julio, 1935, pero no tiene nota de examen médico; que en septiem-bre de 1935 el Dr. Yordán volvió a examinarlo y encontró que padecía de uncinariasis; que después de eso no aparece consignada ninguna otra nota del Dr. Yordán basta el 1944. Preguntado por el Fiscal si hubo otros ingresos contestó que los hubo en 1935, 1936, 1937, 1938, 1941 y 1942.
Terminado el interrogatorio del Fiscal, preguntó la de-fensa si los ingresos a que se había referido el testigo ha-bían sido por actos de homicidio. Contestó»-el testigo que no, que había sido por delitos menos graves, como infracción a la Ley de Bebidas, portar armas, acometimiento y agresión grave y daños maliciosos.
Al renovar la defensa su moción de mistrial, la corte se expresó así:
"La Corte estaba inclinada a resolver que eso era un medio indi-recto de introducir evidencia que no era admisible, pero resulta que el Fiscal siguió preguntando sin la objeción de la defensa y el testigo contestando, y claro, el compañero Pérez Marchand le repreguntó y aclaró más, porque el Fiscal no le había preguntado sobre delitos, sino sobre asientos.”
La defensa hizo constar que “un fiscal no debe so pre-texto de habilidad, llevar al record para perjudicar la de-defensa de un acusado, cosas que en derecho no se pueden lle-var al récord.” Replicóle la corte que ésa es la doctrina y la regla “pero es que el acusado cuando le da margen al fiscal, entonces no puede quejarse de lo que le venga”. La *43corte puso fin al incidente dando al jurado la instrucción si-guiente :
£íLa Corte instruye a los señores del jurado en este momento, que pueden tener en cuenta todo lo que el testigo ha declarado para resolver este caso, pero el hecho de que aparezcan en un récord penal varios asientos en relación con ingresos de una persona por delitos menos graves, no demuestra, en cuanto a este caso, nada sobre la culpabilidad o inocencia del acusado en esto caso. O sea, este caso ustedes deben juzgarlo independientemente de cualquier otro caso, porque una persona puede haber estado en la cárcel,- en Fiscalía o cumpliendo una sentencia cien veces y ser inocente y una persona puede no haber estado nunca en la cárcel y ser culpable; de manera que los señores de] jurado tendrán en cuenta esa instrucción.”
La conducta del fiscal fué incorrecta y merecedora de censura; y la corte sentenciadora cometió un grave y per-judicial error al no sostener la objeción de la defensa cuando el fiscal comenzó el interrogatorio del testigo Alcalá, el pro-pósito evidente del cual era el de llevar a conocimiento del ju-rado el lieclio de que el acusado había sido en varias ocasiones anteriores arrestado por o convicto de delitos enteramente distintos y que no estaban en manera alguna relacionados con el delito de asesinato por el cual se le enjuiciaba en este caso. Una de las más elementales reglas de procedimiento criminal es la de que el fiscal no puede ni debe presentar evidencia tendiente a demostrar la mala reputación de un acusado, a menos que el acusado la haya presentado con el propósito de probar su buena reputación. Al presentar tal evidencia, el acusado pone su reputación en controversia, y en ese caso el fiscal puede presentar evidencia en rebuttal. 22 C.J.S. sección 676, pág. 1068.
En el caso de autos el acusado presentó la declaración del testigo Alcalá con el único propósito de probar que en el momento en que ingresó en el penal el acusado presentaba unos raspazos en la mano derecha y detrás de la oreja de-recha. El abogado defensor hizo constar expresamente que él no presentaba en evidencia la hoja histórico penal del *44acusado, qiie tenía en sus manos el testigo, y el fiscal no so-lamente no se opuso, sino que fué él mismo quien preguntó al testigo sobre el contenido de la nota de 21 de enero de 1944, firmada por el doctor Yordán.
La presentación en evidencia 'del contenido de la citada nota no estableció controversia alguna en cuanto al carácter o reputación del acusado. El fiscal no tenía derecho a pre-sentar evidencia tendiente a demostrar que el acusado había sido arrestado y encarcelado o convicto por otros delitos. En 22 C.J.S. sección 682, pág. 1084, encontramos la regla que consideramos aplicable a este caso:
“La regla general, la cual está sujeta a las excepciones expuestas en secciones 683-690, infra, es que, en un proceso por un delito deter-minado, evidencia que demuestro o tienda a demostrar que el acusado ha cometido otro delito enteramente independiente de y no relacio-nado con aquél por el cual se le está juzgando, aun cuando fuere un delito de la misma clase, es irrelevante e inadmisible, y tal evidencia de un delito independiente es inadmisible por la razón, entre otras, de que no tiende a establecer la comisión por el acusado del delito que se le imputa, que el acusado debe ser juzgado por una sola ofensa en un mismo momento, y que, de acuerdo con la más extensiva regla general, aplicable a todos los casos, civiles o criminales, la evidencia debe limitarse al punto en controversia. ”
Véase: State v. Spinks, 125 S.W. 2d 60.
El error cometido al permitir el interrogatorio del fiscal fué a nuestro juicio perjudicial al acusado, pues el efecto inevitable del mismo no pudo ser otro que el de llevar al ánimo del jurado la convicción de que el acusado era un hombre de mala reputación y de antecedentes penales. Las ins-trucciones de la corte sentenciadora, supra, aun cuando fue-ron dadas con el propósito de subsanar el error y evitar el perjuicio que éste pudiera haber causado al acusado, son insuficientes e incorrectas. En vez de instruir al jurado que no debería tomar en consideración nada de lo declarado por el testigo Alcalá en contestación a las preguntas del fiscal, la corte les instruyó “que pueden tener en cuenta todo lo *45que el testigo lia declarado para resolver este caso”. Estas palabras eran por sí solas suficientes para viciar el resto de la instrucción.
Siendo este error suficiente para justificar la revocación de la sentencia, creemos innecesario discutir los señalamien-tos referentes a la apreciación y a la suficiencia de la prueba.

La sentencia recurrida debe ser revocada y el caso de-vuelto a ¡a corte inferior para la celebración de un nuevo juicio.

El Juez Asociado Sr. Snyder disintió.